Citation Nr: 1336463	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue due to an undiagnosed illness, claimed as Gulf War syndrome.

2.  Entitlement to service connection for headaches due to an undiagnosed illness, claimed as Gulf War syndrome.

3.  Entitlement to service connection for a chronic pain condition, to include joint and muscle pain, claimed as Gulf War syndrome.

4.  Entitlement to service connection for respiratory symptoms due to an undiagnosed illness, claimed as Gulf War syndrome.

5.  Entitlement to service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD), due to an undiagnosed illness, claimed as Gulf War syndrome.

6.  Entitlement to service connection for weight gain and loss due to an undiagnosed illness, claimed as Gulf War syndrome.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case the Board finds the Veteran's complaints of joint and muscle pain describe the same chronic pain condition.  As such the Board has recharacterized the issues of entitlement to service connection for a muscle condition, to include pain and a joint condition, to include pain, as entitlement to a chronic pain condition, to include joint and muscle pain.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  




FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from January to June of 1991.

2.  A chronic fatigue disability was not shown during military service; there is no evidence of a link between the Veteran's current complaints of fatigue and his military service; and the Veteran's complaints of fatigue have been attributed to diagnoses of sleep apnea and post-traumatic stress disorder.

3.  A chronic headache disability was not shown during military service; there is no evidence of a link between the Veteran's current complaints of headaches and his military service; and the Veteran's headaches have been attributed to known medical conditions and are not a separate chronic illness.

4.  The evidence establishes the Veteran's chronic pain condition is a qualifying chronic disability manifest to a degree of 10 percent.

5.  The evidence does not establish the Veteran had any chronic respiratory illness, condition, or symptomatology.

6.  The evidence does not establish the Veteran's diagnosed gastroesophageal reflux disease began during or was otherwise caused by his military service.

7.  The evidence establishes the Veteran's chronic abdominal pain and diarrhea is a qualifying chronic disability manifest to a degree of 10 percent.

8.  The evidence does not establish the Veteran had any chronic weight gain or loss illness, condition, or symptomatology.






CONCLUSIONS OF LAW

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

3.  Entitlement to service connection for a chronic pain condition as due to an undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

4.  Entitlement to service connection for respiratory symptoms, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

5.  Entitlement to service connection for GERD, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

6.  Entitlement to service connection for chronic gastrointestinal symptoms of abdominal pain and diarrhea due to an undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

7.  Entitlement to service connection for weight gain and loss, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several conditions due to an undiagnosed illness, claimed as Gulf War syndrome.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, listed under 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In this case the Veteran's DD 214 shows he served in Southwest Asia from January to June of 1991.  Accordingly the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 


For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered "medically unexplained." 38 C.F.R. § 3.317(a)(2)(ii). 

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons such as the Veteran or his spouse are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

In this case service treatment records do not reflect the Veteran sought treatment for or complained of any of the conditions on appeal during his period of active military service.   A medical evaluation from April 1991 indicated the Veteran did not have any diseases or injuries while in Southwest Asia.  At his June 1991 separation from active duty examination the Veteran was found to be in normal condition.  The Veteran described "I am in good health."  The examiner noted the Veteran did not have any ills in southwest Asia.  Therefore the Board finds service treatment records do not establish the Veteran began experiencing any of the conditions on appeal during his period of active military service.

The Board will now turn to a discussion of each of the Veteran's claimed conditions in turn.

Fatigue

The Veteran is seeking service connection for fatigue.  The Veteran has asserted his fatigue began after he returned from the Gulf in 1991 and has gotten worse since.  See Veteran's statements August 2009 and July 2010.  His former wife also submitted written statements asserting the Veteran experienced fatigue since his return from the Gulf War.  The Board notes as a lay person the Veteran and his former wife are competent to report what comes to them through their senses, such as fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, these lay statements have been reviewed and considered.  However, as will be discussed, the Board finds the evidence does not establish the Veteran has a chronic fatigue syndrome, but merely suggests he has experienced fatigue as a symptom of his other medical conditions.

For VA purposes, the diagnosis of chronic fatigue syndrome requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.

Early post-service medical records from 2004 reflect the Veteran reported he usually slept all night.  These records suggest the Veteran did not begin to experience fatigue immediately upon returning from his military service in the Gulf.

In January 2009 the Veteran first complained of an inability to sleep, but it was determined this was a side effect from his hydrocodone and the medication was stopped.  The treating care provider also noted the Veteran worked rotating shifts at work and was currently working the night shift.  Therefore the care provider gave the Veteran medication for insomnia.  The Board finds this record suggests the Veteran's sleep problems were due to external factors such as side effects from medication and atypical work schedules, not from an undiagnosed illness.

The record also contains medical evidence which establishes the Veteran has sleep apnea.  (The Board notes the Veteran filed a separate claim for service connection for sleep apnea in June 2010, however he did not appeal this issue to the Board after it was denied by the regional office in a June 2011 rating decision.)  On several occasions the Veteran's fatigue was attributed to his sleep apnea.  For example, in a March 2010 VA examination for psychiatric conditions the examiner noted throughout the examination the Veteran was "constantly yawning."  The Veteran reported he had sleep apnea, but was unable to treat his condition because he couldn't tolerate the CPAP mask and as a consequence was constantly tired and sleepy.  This record suggests the Veteran himself attributed his current fatigue to his sleep apnea condition.

The Veteran continued to report fatigability, insomnia, and difficulties sleeping throughout 2010. 

In July 2011 the Veteran was provided with an additional VA examination.  The examiner noted the Veteran's complaints of ongoing progressive fatigue and loss of energy, and noted this condition did not begin until after military service.  However after reviewing the Veteran's claims file and personally interviewing and examining the Veteran the examiner opined the Veteran's fatigue condition "does not exist."  The examiner indicated that at least 6 of the 10 chronic fatigue syndrome diagnostic criteria had not been met and instead suggested the Veteran's symptoms of fatigue were due to his depression and sleep apnea.  The Boards finds this examination report provides probative evidence the Veteran's fatigue was a symptom of his other medical conditions and not a separate chronic illness.

Additionally, the Board notes that the Veteran's symptoms of insomnia were considered by the RO and included in the rating of his service connected post-traumatic stress disorder (PTSD) in the most recent rating decision from June 2013, providing additional suggestions his fatigue was a symptom of a known medical condition.

Based on the foregoing the Board finds the medical evidence reflects the Veteran experienced ongoing and chronic symptoms of fatigability.  However, the Board finds the competent medical evidence demonstrates that the Veteran's fatigue is not an independent disability that can be service-connected but, rather, a manifestation of the Veteran's nonservice-connected sleep apnea and service-connected PTSD conditions.  In July 2011 VA examiner clearly opined the Veteran's fatigue was due to these conditions.  Moreover, in March 2010 the Veteran himself indicated his fatigue was due to lack of treatment for his sleep apnea condition.  Therefore, the Board finds the Veteran's fatigue is not a separate condition, but rather a symptom of his other medical conditions.  Service connection cannot be granted for symptoms alone.

Furthermore, as the cause of the fatigue has been diagnosed as due to his PTSD and sleep apnea his fatigue cannot represent an undiagnosed illness.  Therefore any symptoms of fatigue are not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Therefore his claim is denied.

Headaches

The Veteran is also seeking service connection for headaches.  Post-service treatment records reflect the Veteran complained of headaches on several occasions.   For example, in February 2004, the Veteran reported experiencing headaches for last few days, centered behind his left ear towards his left eye.  The private physician did not provide any opinion regarding the etiology of this headache.

In January 2009 the Veteran reported developing headaches from taking hydrocodone so he stopped the medication.

In a February 2010 VA examination the Veteran described his headaches had been intermittent and he had treated them with over the counter Tylenol.  The Veteran stated he was told his headaches could be from his allergies.  The examiner opined the Veteran's headaches caused increased overall fatigue and decreased concentration.

Finally, in a March 2010 VA examination the examiner noted the Veteran's headaches were thought to be due to his untreated sleep apnea since he could not tolerate the CPAP machine mask.

Based on the foregoing the Board finds the medical evidence suggests the Veteran had headaches.  However, the medical evidence does not establish these headaches are due to an undiagnosed illness or medically unexplained chronic illness.  Instead, the medical evidence suggests these headaches are due to known, diagnosed conditions, such as side effects from medication, untreated sleep apnea, and allergies.  Therefore the Board finds these headaches cannot represent an undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection for headaches has also not been established under any other theory of service connection.  As discussed above, service treatment records do not reflect the Veteran sought treatment for or made complaint of headaches during military service and medical evidence does not otherwise suggest his headaches are due to his military service.  Therefore direct service connection is not established.  Finally headaches are not included on the list of chronic diseases under 38 C.F.R. § 3.309(a) and therefore presumptive service connection cannot be established.  See Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  Based on all of the foregoing the Veteran's claim is denied.

Chronic Pain Condition

As discussed above, the Veteran initially sought service connection for a muscle condition and a joint condition, both including pain.  However, on review of the evidence the Board has determined the Veteran was describing the same allover painful condition.  The Veteran described painful joints and muscles throughout his body.  At his February 2010 VA examination the Veteran described this pain did not have any obvious triggers, and migrated throughout his body.  He also described the joint aspect of his pain was "not actually involving his joint but outside of joint."  Therefore the Board finds the Veteran described a general pain condition throughout his body.  His descriptions are supported by a September 2009 written statement by his former wife which also described the Veteran's complaint as "multiple body pains."  Therefore the Board has recharacterized the Veteran's claims for joint and muscle condition to a claim for a general pain condition.  As will be discussed the Board finds the evidence establishes he is entitled to compensation under 38 C.F.R. § 3.317 for this condition.

The Board finds the Veteran's painful condition is a qualifying "medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms," in this case primarily pain.  38 C.F.R. § 3.317(a).  Throughout the period on appeal the Veteran has consistently described a general allover painful condition.  As a lay person the Veteran is competent to report what comes to him through his senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the record does not contain any reason to suggest the Veteran's consistent statements were inaccurate.  Instead, the Veteran was noted to be an accurate historian on several occasions.  Therefore the Board finds the Veteran's consistent lay descriptions of his allover body pain are credible.

In addition, the Veteran's consistent lay descriptions of pain are supported by the objective medical evidence.  Throughout the course of the appeal several physicians have noted the Veteran had a general painful condition which could not be medically explained.  For example, in June 2009 a private physician noted the Veteran complained of diffuse arthralgias since he returned from service in the Gulf and after a "thorough and ongoing workup" no cause of the pain had been determined.  The physician continued and opined the Veteran had "diffuse pain of unclear cause.  I cannot explain his current symptoms."  Similarly in May 2011 a VA physician noted the Veteran had a "chronic pain syndrome" that "really [doesn't] have a cause."  Therefore the Board finds the objective medical evidence of record establishes the Veteran has a qualifying chronic disability of a medically unexplained chronic multisymptom illness, in this case defined by a cluster of symptoms of pain.  See 38 C.F.R. § 3.317(a)(2).

The Board notes that the July 2011 VA examiner opined that the Veteran's condition of polyarticular pain was "most likely due to sarcoidosis and also represent a somatic manifestation of his depression."  The examiner reasserted this opinion is his January 2012 addendum stating his joint and muscle condition was most likely due to sarcoidosis and a somatic manifestation of the Veteran's depression.  The Board finds this examination report suggests the Veteran's condition of chronic pain is due to a known, medical condition and is therefore not a medically unexplained chronic multisymptom illness.  However, the Board finds the VA examiner is the only medical professional who attributed the Veteran's chronic body pain to his sarcoidosis or his depression.  As discussed above several additional physicians opined that after physical and laboratory results his chronic pain was still medically unexplained.  Therefore the medical evidence is, at best, in relative equipoise, and under VA regulations in such a situation reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore the Board finds, affording all benefit of doubt to the Veteran, that the Veteran's chronic pain situation is a medically unexplained chronic multisymptom illness. 

The claims file contains evidence the Veteran has sought medical treatment for this ongoing pain condition since 2004, and has consistently reported the condition began when he returned from military service in 1991.  Therefore the Board finds the evidence establishes this condition has existed well in excess of six months and is therefore considered chronic under 38 C.F.R. § 3.317(a)(4).

Finally, the Board finds this pain condition became manifest to a degree of 10 percent or more no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  The Board notes the Veteran's unexplained pain condition is similar in symptomatology to fibromyalgia.  Under the schedular rating criteria for fibromyalgia a 10 percent rating is warranted for widespread musculoskeletal pain that required continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  In this case the medical evidence reflects the Veteran has consistently been prescribed pain medication in order to control his ongoing unexplained body pain.  Therefore the Board finds this condition is manifest to a degree of 10 percent analogous to fibromyalgia.

Based on the foregoing the Board finds all elements for service connection for certain disabilities occurring in Persian Gulf veterans have been met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent not later than December 31, 2016.  Additionally the claims file does not contain affirmative evidence the disability was not incurred during military service or was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  According the Board finds all elements of 38 C.F.R. § 3.317 are met and service connection is granted.

Respiratory Symptoms

The Veteran is also seeking service connection for respiratory symptoms due to an undiagnosed illness, claimed as Gulf War Syndrome.  However, as will be discussed, the Board finds the record does not establish the Veteran experienced any signs or symptoms of a respiratory illness.

As discussed above, as a lay person the Veteran is competent to report what comes to him through his senses, including experiencing difficulties breathing or other respiratory symptoms.  However, in this case the Board finds the Veteran's statements and other lay statements from friends and family submitted in support of his claim do not specifically identify any respiratory symptoms the Veteran experienced.

The Board finds the objective medical evidence does establish the Veteran was diagnosed with sarcodisis in approximately 2004.  However, the evidence does not establish this condition was chronic.  For example in October 2004 a private physician noted he was diagnosed with sarcodisis but his symptoms had started to resolve. 

Objective medical evidence after 2004 fails to note any symptoms of a respiratory condition.  In October 2008 the Veteran was noted to have normal, unlabored breathing.  In January 2009 a medical care provider opined any previously detected abnormality had resolved and the Veteran currently had no sarcoidosis.  In June 2009 it was noted the Veteran's lungs were clear and he could breathe comfortably.

Finally at his February 2010 VA examination the Veteran denied any history of cough, wheezing, dyspnea, chest pain, asthma, or pleurisy.  The examiner noted no abnormal breathing sounds upon physical examination.  

The record does reflect the Veteran sought medical treatment for consistent cough and breathing difficulty in August 2011.  He was diagnosed with acute bronchitis at this time and given medication.  Because this temporary experience of respiratory symptoms were due to a diagnosed condition of bronchitis it is not evidence of a chronic undiagnosed illness or condition.

In October 2012 the Veteran again denied experiencing any respiratory conditions, and in December 2012 the physician noted the Veteran's previous history of sarcoidosis appeared "to be quiet."

Based on the foregoing the Board finds the evidence does not establish the Veteran had any chronic symptoms of a respiratory illness, condition, or symptomatology.  Therefore, because the Veteran does not have any current condition or symptoms on which benefits could be granted, his claim is denied.

The Board notes the record does not include a nexus opinion from any VA examination regarding the Veteran's alleged respiratory condition.  However, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case there is no evidence of a current disability, illness or condition, and therefore a medical examination was not required.

Gastrointestinal Symptoms, to Include GERD and Crohn's Disease

The Veteran is also seeking service connection for gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD) and Crohn's disease, due to an undiagnosed illness.

As an initial matter the Board notes the medical evidence establishes the Veteran has a known clinical diagnosis of gastroesophageal reflux disease (GERD).  Therefore the extent of the Veteran's gastrointestinal complaints which are due to GERD cannot be an undiagnosed or chronic multisymptom illness and cannot fall under the presumptive service connection under 38 C.F.R. § 3.317.  Additionally GERD cannot be service connected on a direct basis because there were no complaints of or treatment for any gastrointestinal condition during military service, and no medical evidence suggesting this condition was otherwise due to his military service.  Finally, GERD is not one of the chronic diseases listed under 38 C.F.R. § 3.309(a) and therefore cannot be presumptively service connected.  Therefore service connection for GERD is not established.

However, the medical record reflects the Veteran had additional gastrointestinal symptoms in addition to his GERD.  For example in July 2009 the Veteran's private physician diagnosed GERD and included a separate diagnosis of "abdominal pain, etiology uncertain."  This physician explained the "full gastroenterology workup" included colonoscopy, upper endoscopy, and CT scan which all revealed no abnormality.  Therefore, this medical record suggests the Veteran had additional, unexplained abdominal pain not due to his diagnosed GERD.  

Additional medical evidence reflects the Veteran continued to complain of abdominal pain which was not attributed to his GERD.  For example in March 2010 the Veteran again reported experiencing abdominal pain.  An additional colonoscopy was performed which revealed no explanation for the Veteran's pain.  Therefore the Board finds medical evidence establishes the Veteran experienced ongoing abdominal pain which could not be medically explained.

In addition the Veteran also reported experiencing chronic diarrhea.  The Board notes the Veteran first reported this condition in April 2010 and was diagnosed with c. diff.  Accordingly the chronic diarrhea related to his known diagnosis of c. diff cannot be an undiagnosed or chronic multisymptom illness and cannot fall under the presumptive service connection under 38 C.F.R. § 3.317.  However, subsequent medical evidence reflects the Veteran continued to have chronic diarrhea and abdominal pain even after his c. diff was treated and resolved.  

For example in September 2010 the Veteran sought treatment for ongoing abdominal pain and diarrhea.  The physician opined the etiology of the Veteran's complaints was unclear, though suggested an "element of irritable bowel."  The physician gave the Veteran a trial medication to treat his symptoms.  In February 2011 the Veteran was diagnosed with "chronic abdominal pain and diarrhea."  In May 2011 a VA care provider indicated the Veteran's diarrhea was a problem "that really [doesn't] have a cause."  Colonoscopy and endoscopy in 2011 were both normal.

The Veteran continued to complain of abdominal pain and diarrhea throughout 2012 and 2013.  Most recently in August 2013 the Veteran reported he continued to experience lower abdominal cramping and liquid stools anywhere from four to six times per day.  The VA physician opined this condition was likely irritable bowel syndrome (IBS).

Therefore, the Board finds the objective medical evidence establishes the Veteran experienced chronic abdominal pain and diarrhea which could not be medically explained. 

VA regulations provide that a medically unexplained chronic multisymptom illness may include functional gastrointestinal disorders, but not structural gastrointestinal diseases.  The regulations define functional gastrointestinal disorders to include disorders commonly characterized by, among others, abdominal pain and diarrhea, and specifically list irritable bowel syndrome.  Accordingly the Board finds the Veteran's chronic abdominal pain and diarrhea, suggested to be irritable bowel syndrome, constitutes a medically unexplained multisymptom functional gastrointestinal disorder.  38 C.F.R. § 3.317.

The Board notes that the July 2011 VA examination opined that the Veteran's gastrointestinal symptoms of loose stools were symptoms of "somatic complaint manifestations of his depression."  The Board finds this examination report suggests the Veteran's condition of chronic diarrhea is due to a known, medical condition and is therefore not a medically unexplained chronic multisymptom illness.  However, the Board finds the VA examiner is the only medical professional who attributed the Veteran's chronic diarrhea to his depression.  As discussed above several additional physicians opined that after physical and laboratory results the Veteran's complaint was still medically unexplained.  Therefore the medical evidence is, at best, in relative equipoise, and under VA regulations in such a situation reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore the Board finds, affording all benefit of doubt to the Veteran, that the Veteran's chronic diarrhea is part of a medically unexplained chronic illness. 

Additionally, the Board finds the Veteran has consistently reported symptoms of abdominal pain since 2009 and diarrhea since 2010.  Accordingly the Board finds both symptoms have existed well in excess of six months and are therefore chronic.  Id.

Finally, the Board finds these symptoms became manifest to a degree of 10 percent or more no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  The Board notes the Veteran's chronic abdominal pain and diarrhea is similar to irritable colon syndrome.  Under the schedular rating criteria for irritable colon syndrome a 10 percent rating is warranted for a moderate condition with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  In this case the most recent medical evidence reflects the Veteran experienced loose stools four to six times per day.  Accordingly the Board finds this symptom constitutes frequent episodes of bowel disturbance and his chronic abdominal pain constitutes abdominal distress.  Therefore the Board finds the Veteran's chronic abdominal pain and diarrhea is manifest to a degree of 10 percent analogous to irritable colon syndrome.

Based on the foregoing the Board finds all elements for service connection for certain disabilities occurring in Persian Gulf veterans have been met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest to a degree of 10 percent not later than December 31, 2016.  Additionally the claims file does not contain affirmative evidence the disability was not incurred during military service, was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  Accordingly the Board finds all elements of 38 C.F.R. § 3.317 are met and service connection is granted.

Weight Gain and Loss

The Veteran is also seeking service connection for weight gain and loss due to an undiagnosed illness, claimed as Gulf War syndrome.  The Veteran asserted that he gained and lost weight after returning from his military service in the Gulf.  However, the Board finds the objective medical evidence does not establish the Veteran had any substantial loss or gain of weight, and instead suggests his weight stayed relatively stable.

The Board notes the record does contain evidence the Veteran lost weight in 2004.  For instance in February 2004 the Veteran reported he was on the Atkins's diet, suggesting he was intentionally attempting to lose weight, then became ill and lost 7 pounds.  An additional treatment record from the following month reflects the Veteran lost an estimated total of 15 pounds in one month.  While the Board acknowledges 15 pounds in one month is a notable weight loss, the medical evidence does not establish this loss of 15 pounds was concerning for the Veteran who weighed approximately 170 pounds during this time and was five feet nine inches tall.

In July 2008 a medical care provider noted the Veteran had no recent weight change and currently weighed 196 pounds.  In March 2009 the Veteran was noted to have lost 10 pounds since October 2008 and currently weighed 183 pounds.  In March 2010 the medical professional noted the Veteran had lost 10 pounds in the previous year and now weighed 175 pounds.  Therefore the medical records reflect the Veteran lost approximately 20 pounds over the course of two years.  During this period no medical professional suggested this rate of weight loss was medically concerning.

Finally at his July 2011 examination the Veteran reported his weight had fluctuated with no loss of appetite.  However the examiner noted no signs of significant weight loss.

The Board notes in August 2011 the Veteran complained of rapid changes in which weight accompanied by swelling of his hands, feet, and face.  He reported gaining as much as 20 pounds over the course of one week accompanied by swelling which was followed by fairly rapid weight loss.  The Board concedes this medical record suggests an alarming rate of weight gain and loss.  However, the Board finds this single medical record is the only mention of this rapid weight gain and weight loss.  Instead, less than two weeks later the Veteran denied experiencing weight gain or swelling to lower extremities to his feet in another medical appointment.  Therefore the Board finds assuming this record reflects the Veteran experienced rapid weight loss and gain, this condition did not last more than a few weeks at most.  Accordingly such a condition does not constitute a chronic illness for purposes of presumptive Gulf War service connection, which requires the disability must have existed for six months or more to be considered chronic.  38 C.F.R. § 3.317(a)(4))

In March and December 2012 the Veteran himself denied experiencing unusual weight loss or gain.  And most recently in April 2013 the treating medical professional noted the Veteran had no change in weight.

Based on the foregoing the Board finds the evidence does not establish the Veteran had any chronic symptoms of notable weight gain or loss.  The medical evidence reflects periods of weight gain and loss, but within expected ranges.  The evidence suggests the Veteran experienced a short period of rapid weight gain and loss in August 2011, but this temporary condition cannot be considered chronic.  Therefore, because the Veteran does not have any current, chronic condition or symptoms on which benefits could be granted, his claim is denied.

The Board notes the record does not include a nexus opinion from any VA examination regarding the Veteran's alleged weight gain and loss.  However, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case there is no evidence of a current disability, illness or condition, and therefore a medical examination was not required.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in January 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges that the provided examinations did not include a nexus opinion regarding the Veteran's claimed respiratory symptoms and weight gain and loss due to an undiagnosed illness.  However, as discussed above, the Board determined no examination was required in either of these claims as the evidence did not establish the Veteran had a current disability due to respiratory symptoms or weight gain or loss.  Accordingly no VA examination, including a nexus opinion, was required for either of these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006),

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
	



ORDER

The claims for service connection for a chronic pain condition, to include joint and muscle pain, due to an undiagnosed illness, and gastrointestinal symptoms, to include chronic abdominal pain and diarrhea (IBS), are granted, subject to the laws and regulations governing the award of monetary benefits.

The claims for service connection for fatigue, headaches, respiratory symptoms, gastroesophageal reflux disease (GERD) and weight gain and loss due to an undiagnosed illness are denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


